Jenkins, P. J.
1. There can be no recovery upon a note given for the purchase-price of commercial fertilizers, where it appears that the fertilizer was sold in violation of the statutes in regard to inspection, analysis, and branding. Bartow Guano Co. v. Adair, 29 Ga. App. 644 (4), 651 (116 S. E. 342).
2. The maker of a note given for the purchase-price of commercial fertilizers is not estopped to set up, in defense to a suit thereon, that such fertilizers were sold in violation of the statutes relative to inspection, analysis and branding, by reason of a provision, contained in the note, that “I hereby acknowledge that I have received and used the above fertilizer, that the results of which are not warranted, and that said fertilizers have been inspected, tagged, and branded under and in accordance with the laws of this State, and I hereby waive all claims, damages, and penalties in case of deficiency when, and only when, ascertained and determined by the State Chemist from samples taken in the presence of seller, or seller’s authorized representative, from fertilizers for which this note is given.” International Agricultural Cor. v. Spencer, 17 Ga. App. 649 (2) (87 S. E. 1101), and cit.
3. In the instant case the court erred in rejecting the testimony, offered in support of the plea of the defendants, by which it was sought to show that the commercial fertilizer which furnished the consideration of the note executed to the plaintiff was not branded in accordance with the requirements of the Civil Code (1910), § 1771 et seq. as amended.

Judgment reversed.


Stephens and Bell, JJ., coneur.